Citation Nr: 9933562	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-18 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to eligibility for Survivors' and Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis


INTRODUCTION

The veteran had active service from December 1940 to November 
1947.  He died on August [redacted], 1998.  The appellant is the 
widow of the deceased veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

In September 1998, the RO denied service connection for 
tachycardia for accrued purposes.  The appellant was notified 
of that decision in October 1998.  A hearing was held at the 
RO in February 1999.  At that time the appellant testified 
that the veteran was being treated for tachycardia at the 
time of his death.  She stated that he first began 
experiencing tachycardia during service.  The Board construes 
the hearing testimony as being a notice of disagreement 
regarding the denial of service connection for tachycardia 
for accrued purposes.  As such, a statement of the case is 
required.  Manlincon v West, No. 97-1467 (U.S. Vet. App. 
March 12, 1999).  The Board further finds that this issue is 
intertwined with the issues in appellate status.  Harris v. 
Derwinski, 1 Vet.App. 180 (1991).  As such, a decision 
regarding theses issues will be held in abeyance until the 
appellant has had the opportunity to perfect an appeal 
regarding the denial of service connection for tachycardia 
for accrued purposes.

The Board would like to point out that the threshold question 
that must be determined concerning a claim is whether the 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). A 
well-grounded claim is a plausible claim, meaning a claim, 
which is meritorious. See Murphy, 1 Vet. App. at 81.

A claim for service connection is well-grounded if three 
criteria are met: (1) there is competent medical evidence of 
a current disability/medical diagnosis; (2) there is 
competent lay or medical evidence that a disease or injury 
was incurred in service or aggravated by military service; 
and (3) there is competent medical evidence of a nexus, or of 
a causal relationship between the inservice 
incurrence/aggravation and the current disability.  See 
Caluza v. Brown. 7 Vet. App. 498 (1995).  If a claim is not 
well grounded, VA does not have a duty to assist a claimant 
in the development of evidence pertinent to the claim.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should inform the appellant of 
the type of evidence needed to establish 
well-grounded claims. Robinette v. Brown, 
8 Vet. App. 69.  She should be informed 
that she has the opportunity to submit 
additional evidence and arguments in 
support of her claims. 

2.  The RO is requested to should furnish 
the appellant and her representative a 
statement of the case regarding the issue 
of service connection for tachycardia for 
accrued purposes.  The RO should inform 
the appellant of the requirements 
necessary to perfect an appeal.  The RO 
is informed that this issue is not before 
the Board for appellate consideration 
unless a timely substantive appeal is 
received.

Following any additional actions deemed appropriate by the 
RO, the case should be returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











